                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

               Plaintiffs,


       v.                                              Case No. 15-CV-324-JDP

ANN S. JACOBS, Chair, Wisconsin
Elections Commission, et al.,

               Defendants.


JUSTIN LUFT, et al.,

               Plaintiffs,


       v.                                                Case No. 20-cv-768-JDP


TONY EVERS, et al.,

               Defendants.


                    NOTICE OF WITHDRAWAL OF COUNSEL


       Plaintiffs, through counsel, hereby give notice that Joseph Wenzinger is no longer

employed at Perkins Coie LLP and therefore has withdrawn as counsel for Plaintiffs in this matter.

Attorneys Elias, Spiva, Frost, Curtis, Callais and Wilson shall continue to represent Plaintiffs as

counsel of record in this matter.
Dated this 14th day of July, 2021.        Respectfully submitted,

                                          PERKINS COIE LLP

                                     By    s/ Bruce V. Spiva
                                          Marc E. Elias
                                          MElias@perkinscoie.com
                                          Bruce V. Spiva
                                          BSpiva@perkinscoie.com
                                          Elisabeth C. Frost
                                          EFrost@perkinscoie.com
                                          Amanda R. Callais
                                          ACallais@perkinscoie.com
                                          700 Thirteenth Street, N.W., Suite 800
                                          Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
                                          Facsimile: (202) 654-6211

                                          Charles G. Curtis, Jr.
                                          CCurtis@perkinscoie.com
                                          33 East Main Street, Suite 201
                                          Madison, WI 53703
                                          Telephone: (608) 663-5411
                                          Facsimile: (608) 663-7499

                                          Bobbie J. Wilson
                                          BWilson@perkinscoie.com
                                          505 Howard Street, Suite 1000
                                          San Francisco, CA 94111-4131
                                          Telephone: (415) 344-7000
                                          Facsimile: (415) 344-7050

                                          Attorneys for Plaintiffs
